PER CURIAM.
Whereas, the judgment of this court was entered on March 26, 1963 (151 So.2d 315) affirming, with directions, the summary final judgment of the Circuit Court of the Eleventh Judicial Circuit in and for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed February 24, 1964 (164 So.2d 1) and '.mandate dated April 24, 1964, now lodged •in this court, reversed that portion of this court’s judgment which directed the entry of the judgment for the plaintiff and remanded the cause with directions that the Circuit Court be directed to dismiss the ■complaint;
Now, therefore, it is Ordered that the ■mandate of this court issued in this cause on April 11, 1963 is withdrawn, so much of -the opinion and judgment of this court filed March 26, 1963 which is in conflict with -the said opinion and judgment of the Su■preme Court of Florida, and in particular -the last two (2) paragraphs of this court’s -majority opinion, is hereby vacated, the judgment appealed is reversed on the basis of the opinion of this court filed March 26, 1963 and the said opinion of the Supreme Court filed February 24, 1964 and the cause is hereby remanded to the Circuit Court with directions to dismiss the complaint; costs allowed shall be taxed in the Circuit Court (Rule 3.16, subd. b, F.A.R., 31 F.S. A.).